Citation Nr: 1512888	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to service connection for rectum/colon cancer.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for a lumbar spine disability, a cervical spine disability, a skin disability, rectum/colon cancer, and PTSD.  

In February 2011, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Disabled American Veterans as his representative.  However, in August 2013, the Veteran submitted another VA Form 21-22a (Appointment of VSO as Claimant's Representative) in which he designated the law firm of Bosley and Bratch, and specifically, Javier A. Centonzio, as his representative.  Therefore, the Board recognizes this change in representation. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  






FINDINGS OF FACT

1.  In a January 2014 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for a lumbar spine disability, a cervical spine disability, a skin disability, and rectum/colon cancer.  

2.  The evidence is in equipoise that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV; there is credible supporting evidence that a claimed in-service stressor occurred; and the positive medical evidence of record links the diagnosis of PTSD to the in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a skin disability, and rectum/colon cancer have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a January 2014 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a skin disability, and rectum/colon cancer.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a skin disability, and rectum/colon cancer, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a skin disability, and rectum/colon cancer are dismissed.  

Service Connection

Given the Board's favorable disposition to grant the claim for service connection for PTSD, the Board finds that no discussion of VCAA compliance is necessary at this time.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has PTSD as a result of being in combat situations during his service in Vietnam.  Specifically, he alleges that he was shot at by snipers, witnessed the deaths and maiming of comrades, and had to help recover body parts of comrades.    

In observing that the Veteran served with the 19th Engineer Battalion in Vietnam during the Vietnam Counteroffensive Phases II and III and the Tet Counteroffensive as shown by his service personnel records, the Board notes the principles set forth in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  Id.  Here, in addition to being fired at and witnessing the deaths of comrades during mine sweeps, the Veteran also claims that he had to recover body parts of comrades as part of his duties as heavy equipment mechanic when he traveled around Vietnam to inspect equipment and find spare parts.  The Board finds that being fired at, witnessing the deaths of comrades, and recovering body parts of comrades would be consistent with the circumstances and conditions of the Veteran's duties in service during the Vietnam Counteroffensive and the Tet Counteroffensive.  38 U.S.C.A. § 1154(a).  Resolving reasonable doubt in favor of the Veteran, his personal exposure to the event is implied.  Accordingly, there is credible supporting evidence that a claimed in-service stressor occurred. 

In regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), and a link between the diagnosis of PTSD and an in-service stressor, the evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has PTSD (or any acquired psychiatric disorder) due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Service treatment records are negative for any complaints or treatment for any psychiatric disorder.  On separation examination in April 1969, the Veteran reported no psychiatric complaints, and he was found to have no psychiatric abnormalities.  

In a January 2007 letter, the Veteran's treating VA advanced registered nurse practitioner (ARNP) reported that the Veteran had been referred and staffed by the VA Stress Treatment Program (STP) for a clinical evaluation for PTSD in February 2004 after being referred by the psychiatrist on duty in the emergency room in January 2004.  She explained that the STP team included a psychiatrist, Director of the Stress Treatment Program, psychiatric ARNP, psychiatric nurses, and social workers.  She noted that the Veteran's traumatic memories were related to events he experienced in Vietnam during combat operations, including being shot at by snipers, witnessing the deaths and maiming of comrades, and being in situations where there were mines and booby traps.  The ARNP indicated that the Veteran's primary stressor was related to recurrent, intrusive memories of an incident in which he and several other soldiers had to recover the remains of several comrades who had been killed in battle.  She found that the Veteran's PTSD symptoms were consistent with the criteria required for a PTSD diagnosis and noted the Veteran's reports of having experienced these problems since discharge from service.  Specifically, she determined that the Veteran had severe signs and symptoms of PTSD that included major problems with anger, guilt, trust, battle-related flashbacks, and intrusive thoughts that could be triggered by the sound and sight of helicopters, loud noises, odors, and confined spaces.  The Veteran had difficulty recalling and sharing his horrifying experiences related to combat and avoided many activities or conversations that might trigger recollections of the trauma.  He also exhibited persistent symptoms of hyperarousal such as irritability, impaired concentration, hypervigilance, exaggerated startle response, and panic attacks.  The ARNP found that the Veteran had significant distress/impairment in various areas of psychosocial functioning in the areas of employment and interpersonal relationships.  He continued to verbalize feelings of depression, hopelessness, anxiety, and anhedonia.  He also had active suicidal ideations that had required immediate follow-up and treatment.  The January 2007 letter and the conclusions it contained were signed off on by both the ARNP and a STP physician.    

The medical evidence is also comprised of reports from various members of the VA STP further showing that the Veteran had an Axis I diagnosis of PTSD.  These statements include an undated VA mental health report reflecting that the Veteran had an Axis I diagnosis of PTSD, a March 2010 letter from the Veteran's VA psychiatric mental health nurse practitioner (PMHNP) indicating that the Veteran had been receiving medication management and group and individual therapy through the PTSD program since attendance of a military reunion in 2004 which had exacerbated his symptoms, and a December 2013 PTSD Disability Benefits Questionnaire form filled out by the Veteran's VA PMHNP in which the Veteran was shown to have an Axis I diagnosis of PTSD.    

On VA examination in April 2011, the Veteran reported that during service in Vietnam, he would travel around to inspect equipment and "scrounge up parts."  He maintained that he would get shot at a lot during his travels.  He stated that he was once "blown out of a vehicle" when he and his comrades were being fired at and indicated that they also returned fire.  He further reported that they went on mine sweeps every day and took turns being on guard.  He also maintained that he once saw a man in front of him killed and that he had to help recover and handle the mutilated dead bodies of his comrades.  The VA examiner noted that the Veteran had also undergone a traumatic work accident in 2004 in which his left hand had been almost severed.  She also noted that the Veteran had not received treatment for his psychiatric symptoms until 2004 post occupational injury.  After examination, including administration of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and the Structured Inventory of Malingered Symptomatology (SIMS), the examiner found that the Veteran had an Axis I diagnosis of depressive disorder, not otherwise specified.  She opined that the Veteran's depressive disorder was not caused by or a result of a fear of hostile military or terrorist activity.    

The examiner's review of the clinical records showed that the Veteran's symptoms as described in previous clinical interviews had been mild in nature.  However, during this examination, the Veteran had endorsed and identified high levels of distress when asked questions about his symptoms.  The examiner explained that there were no treatment records until 2004 when the Veteran sought treatment after a serious occupational injury and was diagnosed with adjustment disorder that the clinician had clearly related to an arm injury.  Although the clinician at that time had also diagnosed rule out PTSD, the examiner was unclear as to whether that diagnosis had been added due to the serious occupational accident or to the Veteran's military service.  The examiner further noted that the Veteran's documented significant medical problems had resulted in loss of functioning while the previously documented PTSD-related symptoms had been recorded as being mild, intermittent, and not presenting any significant degree of functional impairment.  She explained that in order for a PTSD diagnosis to be made, the disorder had to be the primary causal factor of significant impairment in social and occupational functioning.  She stated that if an individual had PTSD symptoms that did not significantly interfere with social and occupational functioning, that individual would not meet the threshold specified in DSM-IV for a PTSD diagnosis even though various PTSD symptoms may be present.  Additionally, the examiner found that the results of psychological testing suggested significant exaggeration of symptoms.  She determined that either the Veteran had felt it necessary to over report psychological symptoms to "make his case" or the elevated test scores reflected a heightened psychological distress that had led him to overestimate his actual level of psychopathology.  She noted that both of these factors had been found in the medical literature to play a possible role when there were signs of exaggeration of symptoms during an interview and/or on psychological testing.  

The examiner explained that the discordant amounts of intensity and severity of symptoms during the examination and what was documented in prior clinical notes, along with invalid psychological test results, made it difficult to assess the current nature and severity of the Veteran's mental health condition.  She reported that while an individual could exaggerate psychiatric symptoms and have coexisting psychiatric disorders, it was difficult to determine an individual's true level of functioning when there was significant exaggeration of symptoms with or without the intent to malinger.  She indicated that the source of the Veteran's subjectively reported PTSD symptoms was uncertain, but the primary factor affecting his current mental health status appeared to be more related to his medical disability rather than PTSD symptoms.  The examiner concluded that a PTSD diagnosis was deferred because there was insufficient objective evidence to support such a diagnosis.  She stated that her rationale was supported by the results of the MMPI-2 and SIMS.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The January 2007 opinion from the VA STP team (with supporting undated, March 2010, and December 2013 medical reports) was based on a detailed examination of the Veteran, which reflected a knowledge of his in-service stressors and post-service mental health history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The January 2007 ARNP and physician also provided a rationale for why the Veteran met the PTSD criteria.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, throughout the course of treatment, the VA STP team had found the Veteran's PTSD symptoms to be severe enough to be consistent with the criteria required for a PTSD diagnosis, including active suicidal ideations that had required immediate follow-up and treatment, as well as significant distress/impairment in the areas of employment and interpersonal relationships.  The VA STP team also found the Veteran's reports of having experienced mental health problems since discharge from service to be credible, with a PMHNP explaining in March 2010 that the Veteran had avoided treatment for his mental health problems until a military reunion in 2004 had exacerbated his symptoms.  The VA STP team's reports also show that the claimed stressors, including the Veteran's experiences of being fired upon, witnessing the deaths and maimings of comrades, and having to help recover body parts of comrades, are the basis for the PTSD diagnosis. 

The April 2011 VA opinion was also based on a detailed examination of the Veteran reflecting knowledge of his in-service stressors and post-service mental health history, and supported by rationale.  Prejean v. West, 13 Vet. App. 444; Sklar v. Brown, 5 Vet. App. 140.  The April 2011 VA examiner found that although the Veteran had endorsed and identified high levels of distress when asked questions about his symptoms on examination, his previously documented mental health symptoms had been mild in severity.  She explained that if PTSD symptoms did not significantly interfere with social and occupational functioning, this would not meet the DSM-IV threshold for a PTSD diagnosis even though various PTSD symptoms may be present.  She also determined that based on the results of the MMPI-2 and SIMS, the Veteran had been significantly exaggerating his symptoms.  The examiner concluded that the discordant amounts of intensity and severity of symptoms during the examination and what was documented in prior clinical notes, along with invalid psychological test results, made it difficult to assess the current nature and severity of the Veteran's mental health condition.  Thus, there was insufficient objective evidence to support a PTSD diagnosis.     

The Board notes that both the VA STP team and the April 2011 examiner were qualified to evaluate the level of the Veteran's disability, given that the VA STP team included a physician and the VA examiner is a psychologist.  While the VA STP team determined that the Veteran was credible and his symptomatology was severe enough to warrant a diagnosis of PTSD, the VA examiner found that the Veteran had exaggerated the severity of his symptoms and that there was insufficient evidence to support a PTSD diagnosis.  Both the VA STP team and the April 2011 examiner provided rationale in support of their conclusions.  Therefore, the Board cannot conclude that the January 2007 VA STP opinion is more probative than the April 2011 VA opinion, nor can the Board find that the April 2011 VA opinion is more probative than the January 2007 VA STP opinion.    

In sum, the Board finds that there is credible supporting evidence that a claimed in-service stressor occurred.  The issue of whether there is a diagnosis of PTSD in conformance with DSM-IV is balanced by positive and negative evidence.  Therefore, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that the Veteran has a current diagnosis of PTSD.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The positive medical evidence of record links the diagnosis of PTSD to the corroborated in-service stressor.  Accordingly, service connection for PTSD is warranted.  Also, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful event has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

The appeal concerning the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a skin disability, and rectum/colon cancer is dismissed.  

Entitlement to service connection for PTSD is granted.   



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


